15-4014-cr
United States v. Huertas


                             UNITED STATES COURT OF APPEALS

                                     FOR THE SECOND CIRCUIT

                                           August Term, 2016


                    (Argued: December 15, 2016          Decided: July 24, 2017)

                                           Docket No. 15-4014

- - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,

                           Appellee,

                  - v. -

BRANDEN HUERTAS,

                           Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - -x



         Before:                     WINTER, JACOBS, and POOLER, Circuit Judges.

       Branden Huertas appeals the order of the United States District Court for
the District of Connecticut (Arterton, J.), denying his motion to suppress physical
evidence. Huertas contends that he was seized (after a show of police authority)
when he stood still to answer questions and ran when the police opened the door
of the police-car. Affirmed.
      Judge Pooler dissents in a separate opinion.

                                      JENNIFER MELLON, for Terence S. Ward,
                                      Federal Defender, District of Connecticut,
                                      New Haven, CT, for Defendant-Appellant.

                                      ALINA P. REYNOLDS (with Marc H.
                                      Silverman, on the brief), for Deirdre M.
                                      Daly, United States Attorney for the District
                                      of Connecticut, New Haven, CT,
                                      for Appellee.

JACOBS, Circuit Judge:

      Defendant Branden Huertas appeals the denial of his motion to suppress a
firearm that, he contends, was found as a result of an illegal seizure. After the
United States District Court for the District of Connecticut (Arterton, J.) denied
his motion to suppress, Huertas conditionally pleaded guilty to being a felon in
possession of a weapon. He contends he was seized when a police officer in a
squad car, who had been alerted to a man lurking with a gun, shined a spotlight
on Huertas and asked questions to which Huertas responded. We conclude that
because Huertas never submitted to police authority, he was never seized. We
therefore affirm.

                                         I

      In May 2014, a woman pulled her car alongside a police cruiser in
Bridgeport, Connecticut to ask about the process for amending a police report.1


       1
         The following facts are drawn from Officer Lattanzio’s testimony at the
suppression hearing. Huertas submitted an affidavit giving his description of his
interaction with Officer Lattanzio, but both parties agree that the district court’s
order denying the suppression motion was based on Officer Lattanzio’s
testimony. Although Huertas alleges that there are “discrepancies” between
Officer Lattanzio’s testimony, his earlier police report, and Huertas’s affidavit,
                                         2
After Officer Thomas Lattanzio responded, the woman drove away for a few feet,
then reversed toward the police car and told Officer Lattanzio that a man named
Branden was nearby with a gun. She pointed down the street, but Officer
Lattanzio did not see anyone. Without giving her name, the woman drove away.

       Officer Lattanzio then drove in the direction the woman pointed, searching
for an armed man. He soon saw Huertas standing on a street corner holding a
black bag. Officer Lattanzio drove toward Huertas, going the wrong way on the
one-way street. As the cruiser approached, Officer Lattanzio turned on the
cruiser’s spotlight and illuminated Huertas. Through the car’s window, Officer
Lattanzio asked Huertas a few questions, such as “What’s going on?” and “What
happened with the girl?” During Officer Lattanzio’s approach and questioning,
Huertas stayed in a fixed position and began answering the questions. The
encounter lasted between thirty seconds and one minute. As soon as Officer
Lattanzio got out of the cruiser, Huertas ran away.

      Other police officers later found and arrested Huertas. A search of
Huertas’s route turned up a bag similar to the one Huertas had been holding.
The bag contained a firearm.

                                           II

      The only question on appeal is whether Huertas was seized. Whether a
seizure would have been in violation of the Fourth Amendment is an issue not
reached by the district court, and is not before us. Because Huertas is appealing a
suppression ruling, “we review factual findings for clear error and we review
questions of law de novo.” United States v. Faux, 828 F.3d 130, 134 (2d Cir. 2016).

      “A seizure . . . requires ‘either physical force . . . or, where that is absent,
submission to the assertion of [police] authority.’” United States v. Swindle, 407
F.3d 562, 572 (2d Cir. 2005) (emphasis in original) (quoting California v. Hodari


Huertas does not contend that any of the facts relied upon by the district court
were clearly erroneous, which is the relevant standard of review. United States
v. Faux, 828 F.3d 130, 134 (2d Cir. 2016).

                                           3
D., 499 U.S. 621, 626 (1991)). It is undisputed that Officer Lattanzio used no
physical force. Therefore, Huertas was seized only if he (1) “submitted” (2) to an
“assertion of authority.” We conclude that Huertas never “submitted” to Officer
Lattanzio and was therefore never “seized” within the meaning of the Fourth
Amendment. In light of this disposition, we need not consider whether the
spotlighting of Huertas by a police car going the wrong way down a dark street
constituted an “assertion of authority.”

         “Whether conduct constitutes submission to police authority will depend
. . . on ‘the totality of the circumstances--the whole picture.’” United States v.
Baldwin, 496 F.3d 215, 219 (2d Cir. 2007) (quoting United States v. Cortez, 449
U.S. 411, 417 (1981)). Of particular relevance here, conduct that “amount[s] to
evasion of police authority” is “not submission.” Id. at 219.

                                        III

       Huertas argues that he “submitted” to police authority by standing still as
Officer Lattanzio’s police cruiser approached and by answering Officer
Lattanzio’s questions.2 However, we conclude that Huertas’s behavior was akin
to the evasive actions in Baldwin, which did not constitute submission. The
defendant in Baldwin pulled his car to the side of the road in response to a police
cruiser’s siren and flashing lights. 496 F.3d at 217. Both police officers walked
toward Baldwin’s car and ordered Baldwin to show his hands. Id. When he
refused and just stared at them, the officers drew their weapons and continued to


       2
         The dissent states that the district court, having accepted Huertas’s
version of events, assumed that Huertas stopped walking after Officer Lattanzio
approached, in order to answer the police officer’s questions. See United States
v. Huertas, No. 3:14cr141(JBA), 2015 WL 1517403, at *2 (D. Conn. Apr. 1, 2015).
True, the district court stated that its decision would be unchanged “even if”
Huertas had initially been walking. Id. But Huertas concedes that the district
court credited Officer Lattanzio’s testimony, which was clear that Huertas was
standing throughout the encounter. Even Huertas’s brief concedes that he
“remain[ed] in a ‘fixed’ position.” Appellant’s Opening Br. at 17. Consequently,
we need not join issue with the dissent on this point.

                                         4
approach. Id. As they neared, Baldwin sped off. Id. When Baldwin was
apprehended, weapons and drug paraphernalia were found in his car. Id.

       The trial court denied Baldwin’s motion to suppress the physical evidence
on the ground that it was discovered after an illegal seizure. Id. at 217-18. We
affirmed on the ground that the temporary stop did not constitute submission to
police authority. Id. at 218-19. Rather, “Baldwin’s conduct, all circumstances
considered, amounted to evasion of police authority, not submission.” Id. at 219
(emphasis added).

       All circumstances considered, Huertas’s actions were likewise evasive, and
maximized his chance of avoiding arrest. If Huertas had run as soon as he was
illuminated by Officer Lattanzio’s spotlight, he could expect Officer Lattanzio to
give chase. By remaining still and answering questions, Huertas had a chance to
quiet suspicion and hope that Officer Lattanzio would drive away after being
satisfied with answers to his questions. But as soon as Huertas saw Officer
Lattanzio getting out of his car, Huertas ran. Among the significant
circumstances are the brevity of the interaction and the fact that Officer Lattanzio
was never within reach of Huertas and able to physically restrain him. As in
Baldwin, the totality of the circumstances indicate that the defendant was
evading police authority, not submitting to it. Huertas was never seized, and the
evidence was admissible.

       Huertas fails to distinguish Baldwin. First, Huertas argues that Baldwin
“gained an advantage by tricking the chasing officers into stopping,” whereas
Huertas gained no advantage from his actions. Appellant’s Opening Br. at 19.
This is incorrect. By answering Officer Lattanzio’s questions and standing still,
Huertas could allay Officer Lattanzio’s suspicion, and induce him to drive away.
Second, Huertas argues that Baldwin “lacked the direct interaction that occurred
in this case.” Id. But Huertas does not explain how the allegedly more “direct”
interaction in this case makes his conduct any less evasive.

                                        IV

      Huertas relies in part on Brendlin v. California, 551 U.S. 249 (2007), which
considered whether a passenger in a vehicle may be “submit[ting]” to police

                                         5
authority when the driver pulls the car to the side of the road in response to
flashing police lights:

      [W]hat may amount to submission depends on what a person was
      doing before the show of authority: a fleeing man is not seized until
      he is physically overpowered, but one sitting in a chair may submit
      to authority by not getting up to run away. . . . [The defendant] had no
      effective way to signal submission while the car was still moving on
      the roadway, but once it came to a stop he could, and apparently did,
      submit by staying inside.
551 U.S. at 262 (italics added). Huertas argues by analogy that he passively
remained in place after a show of authority while the police car approached him.
However, the italicized language suggests that what mattered is that Brendlin let
pass his opportunity to flee. That is the opposite of what Huertas did: he fled as
soon as Officer Lattanzio opened his door and signaled that he was not going
away.

       Huertas also relies on two out-of-circuit cases. In United States v. Brodie,
the defendant initially complied with an order to place his hands on a police
cruiser, but then ran when he noticed that the police officer was distracted. 742
F.3d 1058, 1061 (D.C. Cir. 2014). The D.C. Circuit held that Brodie had submitted
to police authority, observing that nothing “in the record suggest[s] that Brodie
had some ulterior purpose in putting his hands on the car, such as a belief that
doing so would facilitate escape.” Id. And indeed, he complied with an order
that considerably impaired his chance of evasion. Not so for Huertas.

      Huertas also cites United States v. Camacho, 661 F.3d 718 (1st Cir. 2011), in
which the police drove their cruiser in front of two men, got out, and
immediately began to ask questions. Id. at 722. The First Circuit held that the
defendant had “submitted” as soon as he responded to the police officer’s
questions, “at which point his liberty had been restrained and he was seized
under the Fourth Amendment.” Id. at 726 (alterations and quotation marks
omitted). We doubt that responding to a policeman’s questions, without more,
amounts to submission for purposes of the Fourth Amendment; at least one other
Court of Appeals shares our skepticism. See United States v. Valentine, 232 F.3d
6
350, 359 (3d Cir. 2000) (“Even if Valentine paused for a few moments and gave
his name, he did not submit in any realistic sense . . . .”). In any event, we are not
bound by the First Circuit’s holding, and we conclude that our own precedent of
Baldwin controls this case.3

                                          V

       The dissent argues that the majority widens or transcends the principle of
Baldwin. However, Baldwin did not establish a bright-line test for what
constitutes seizure. Baldwin, like every other case concerning Fourth
Amendment seizures, looked at all the factual circumstances to determine
whether there was “submission” to the police before concluding that the
defendant was trying to evade rather than submit. Baldwin, 496 F.3d at 219. So
too here.

       The dissent discards reliance on the totality of circumstances, and proposes
a per se rule: when, in response to a question by a police officer, a suspect does
“nearly anything” more than a brief pause, the suspect has “submitted” to police
authority within the meaning of the Fourth Amendment. Dissent at 4. Under the
dissent’s approach, a suspect would be deemed to have submitted to police


       3
         After oral argument in this case, the Tenth Circuit decided United States
v. Hernandez, 847 F.3d 1257 (10th Cir. 2017), a case that Huertas contends
supports his position that he was “seized” when he stayed put to answer Officer
Lattanzio’s questions. The Tenth Circuit ruled that Hernandez had been seized
when he stopped walking and answered questions posed by police. Id. at 1264-
65. But the Tenth Circuit considered many factors, including the fact that
Hernandez complied with an officer’s explicit request that he stop walking and
talk to him. Id. at 1261, 1264-65. Hernandez is easily distinguishable, not least
because Hernandez stopped walking only after he was told to stop walking by
police that had been following him in an intimidating manner. The dissent also
cites an earlier Tenth Circuit decision (not cited in Huertas’s brief) that found that
a defendant had been “seized” in circumstances similar to Hernandez. See
United States v. Morgan, 935 F.2d 1561 (10th Cir. 1991). Our circuit has explicitly
rejected the reasoning in Morgan. See Baldwin, 496 F.3d at 218-19.

                                          7
authority by answering a police officer’s questions from the other side of a high
fence, even if the suspect ran as soon as the cop moved to scale it.

       As it happens, this case is a close analogue to Baldwin. In Baldwin, the
defendant was pulled over by a police cruiser, and took off when both officers in
the cruiser got out and were approaching on foot. 496 F.3d at 217. In this case,
the defendant stayed put until he saw the sole officer in the cruiser start to open
the door. The dissent seems to think that the Baldwin precedent depends on a
plan or design to flee that is formed before the defendant feints at submission.
But suspects often act on opportunity and impulse rather than calculation. In any
event, Baldwin could not have known that both officers would get out of the
cruiser to approach, and thereby offer the opportunity to step on the gas without
immediate pursuit.

       This case is factually close to Baldwin, and the principle of Baldwin is not
fact-limited. Subject to the specific circumstances of each case, submission is
questionable when a suspect remains out of reach and takes flight when police
move to lay hands on him.

                                  CONCLUSION

      For the foregoing reasons, we affirm the judgment of the district court.




                                          8
POOLER, Circuit Judge: 
 
         I respectfully dissent because I disagree with the majority on two points: 
first, its treatment of the factual findings made by the district court and, second, 
its treatment of the circuit split regarding whether a suspect must do more than 
merely pause briefly in order to be seized within the meaning of the Fourth 
Amendment.  
 
                                               I 
                                                 
         First, I do not agree that the facts of the case before us today are 
comparable to the situation in United States v. Baldwin, 496 F.3d 215 (2d. Cir. 
2007).  
 
         Baldwin stands clearly for one legal proposition and arguably for a second 
legal proposition. First, the opinion states that “a suspect must do more than halt 
temporarily” in order “to comply with an order to stop[ ]and thus to become 
seized.” Id. at 218. Second, Baldwin suggests, in a single sentence, that “evasion of 
police authority,” which I take to mean conduct that is part of a suspect’s plan to 
flee from custody, will not constitute submission. Id. at 219.  
          
         The facts found by the district court do not support a decision under either 
of these rules. Huertas did not simply “halt momentarily” in this case, but 
instead stopped and answered some of the officer’s questions. See United States v. 
Huertas, No. 3:14cr141, 2015 WL 1517403, at *1. The majority pins a great deal on 
the district court’s statement that Huertas “remained still” when the officer 
approached, United States v. Huertas, No. 3:14‐cr‐141, 2015 WL 1517403, at *1, and 
that Huertas’s brief states that he remained in a “‘fixed’ position” through the 
encounter. Appellant’s Opening Br. at 17. The majority takes this to mean 
Huertas did not halt after having been walking previously. I doubt it matters, for 
purposes of the Fourth Amendment, whether someone had previously been 
walking and then stopped, or instead had previously been standing still and 
continued to do so while engaging with an officer. I doubt even more, however, 
that the district court crisply distinguished between these two possibilities, given 
that the court elsewhere referred to the incident as a “stop,” 2015 WL 1517403, at 
*3 n.1, applied a rule dealing with cases where suspects “halt temporarily,” id. at 

                                          1 
 
*2, and, as the majority notes, accepted Huertas’s argument that he “briefly 
stopped walking before he ran,” id. In view of both Huertas’s having stopped, 
and the fact that he answered the officer’s questions, I would hold that the 
limited “momentary halt” rule in Baldwin simply does not cover the situation 
here.  
         
        Moreover, to the extent that Baldwin contains an additional “anti‐evasion” 
principle, the principle seems to be limited to situations where, as in Baldwin, an 
entire course of conduct is undertaken in an effort to flee from the police. In 
Baldwin, the suspect stopped his car in order to lure officers out of their own 
vehicles, thus giving himself an advantage in the ensuing car chase. Baldwin, 496 
F.3d at 217. No other explanation existed for the suspect’s conduct, since he 
never spoke to the officers or otherwise engaged with them. In this case, on the 
other hand, the district court made no factual finding that Huertas stopped and 
answered questions as part of a plan to flee from the police. Huertas, 2015 WL 
1517403, at *1‐*2. To the contrary, the district court accepted Huertas’s version of 
events for purposes of resolving the “submission” dispute, and Huertas’s version 
of events involved a genuine submission to the officer’s authority, followed by a 
change of heart and a decision to flee. Id. at *2 (“According to Mr. Huertas . . . he 
submitted to Officer Lattanzio’s authority by pausing before running and by 
beginning to answer the officer’s questions. However, even if Mr. Huertas briefly 
stopped walking before he ran as he contends, given the totality of circumstances 
here, that brief stop and verbal exchange did not constitute ‘submission[.]’”). 
         
        An important distinction exists between initial, earnest submission 
followed by later flight, as opposed to an entire course of conduct undertaken to 
ensure a getaway. See, e.g., United States v. Brodie, 742 F.3d 1058, 1061 (D.C. Cir. 
2014) (“Later acts of noncompliance do not negate a defendant’s initial 
submission, so long as it was authentic.”); United States v. Valentine, 232 F.3d 350, 
359 (3d Cir. 2000) (“Under some circumstances[,] we have held that a defendant 
was seized despite his subsequent flight.”). 
         
        The majority attempts to establish Huertas’s “evasion” in two ways. First, 
it suggests that Huertas did indeed stop in order to improve his chances of 
getting away. Slip Op. at 4‐5. Nothing in the district court’s factual findings, 
however, supports this view. Any statement that Huertas engaged with the 

                                          2 
 
officer in order to improve his chance of escape would require us to find new 
facts about his mental state—a type of fact‐finding that appellate courts such as 
this one are ill‐situated to conduct. 
        
       Second, the majority extends the definition of “evasion” well beyond 
activity intended to slow down pursuing officers. The majority states that 
Huertas’s conduct was undertaken to “quiet suspicion and hope that Officer 
Lattanzio would drive away after being satisfied with answers to his questions,” 
and that Huertas thereby intended to “evade” the police. Slip Op. at 5. The 
majority thus adopts the view that answering questions to clear one’s name 
counts as “evasion” just as much as does pretending to submit so that officers 
put themselves in a worse position for an impending chase. 
        
       The consequences of eliding this distinction are far‐reaching. Suppose, for 
example, that a suspect speaks with the police not for one or two minutes, but for 
an hour or two, because he thinks he can talk his way out of going to jail. Would 
we say he had not submitted, since his only hope was that the interview would 
“quiet suspicion” and that the officer would let him go “after being satisfied with 
answers to his questions”? I am comfortable asserting that the vast majority of 
criminal suspects engage with the police only when they think they will avoid 
incarceration by doing so. Under that assumption, the majority’s position 
suggests that stopping to speak with the police, even at length, is unlikely to 
constitute a seizure because it instead will constitute evasion.  
        
       Accordingly, I cannot agree that Huertas’s conduct falls within Baldwin’s 
“momentary halting” rule. Moreover, the district court did not find that 
Huertas’s entire course of conduct was part of a plan to flee the police, and thus 
this case does not fit within Baldwin’s anti‐evasion rule. To the extent that the 
majority’s position would extend Baldwin’s anti‐evasion rule to cover any action 
taken by a suspect to “quiet suspicion” in the hope that an officer “would drive 
away after being satisfied,” it sweeps far too broadly. 
        
                                          II 
                                               
       Second, the majority embraces the wrong side of a deepening split 
between the circuits regarding whether a suspect must do more than merely 

                                         3 
 
pause briefly in order to be seized within the meaning of the Fourth 
Amendment. 
        
       The emergent view in the Courts of Appeals, although admittedly uneven 
within the circuits, is that when a suspect does nearly anything more than 
pausing briefly, including any significant verbal engagement with the officer, 
that action is strong evidence of submission.1 See United States v. Camacho, 661 
F.3d 718, 726 (1st Cir. 2011) (holding that suspect may “submit[] to [the officer’s] 
show of authority by responding to his questions”); compare Brodie, 742 F.3d at 
1061 (holding that suspect’s “action—putting his hands on the car when told to 
do so by the police—[constituted] full compliance with the officerʹs request,” and 
that the suspect was thus seized by police despite his later attempt to flee), and 
United States v. Hernandez, 27 F.3d 1403, 1407 (9th Cir. 1994) (holding that 
hesitation and eye contact, without more, did not constitute submission), and 
United States v. Morgan, 936 F.2d 1561, 1565, 1566‐67 (10th Cir. 1991) (holding that 
suspect submitted when officer told him to “hold up” and the suspect replied 
“What do you want?” before fleeing), with Valentine, 232 F.3d at 359 (holding that 
“[e]ven if [suspect] paused for a few moments and gave his name, he did not 
submit in any realistic sense” and thus there was no Fourth Amendment 
seizure).  
        
       Actions more substantial than momentary hesitation, including answering 
questions, should be considered strong signs of submission. First, courts have 
recognized that almost any affirmative physical actions suggesting engagement 
with the officer manifest an intention to submit to authority. See Brodie, 742 F.3d 

1  Acknowledging that consensus reveals certain guideposts of submission, 
including verbal engagement with an officer, is consistent with the “totality of 
the circumstances” standard governing whether a suspect has submitted. Such 
guideposts, which are sound generalizations applicable in the majority of cases, 
appear in other areas governed by totality‐of‐the‐circumstances tests. See, e.g., 
Brower v. Cty. of Inyo, 489 U.S. 593, 598‐99 (1989) (noting that the use of a 
roadblock generally establishes seizure); United States v. Martinez‐Fuerte, 428 U.S. 
543, 556 (1976) (noting that vehicle “checkpoint stops are ‘seizures’ within the 
meaning of the Fourth Amendment”). In an unusual case—for example, where a 
suspect speaks with an officer over a physical barrier between them—the 
generalization that talking shows submission might well be overcome. 
                                           4 
 
at 1061. It is not evident why there should be a distinction between affirmative 
physical actions and affirmative non‐physical ones, such as answering questions, 
if they manifest the same intention.  
        
       Second, the principle that seizure requires submission originated only 
recently in California v. Hodari D., 499 U.S. 621 (1991), and must be limited in 
reach so that it does not eviscerate Fourth Amendment jurisprudence. Hodari 
dealt with a group of men who immediately took flight upon seeing police 
officers, and the Supreme Court held that they were not “seized” when they ran 
away. Id. at 622‐23, 629. That reasoning is workable as far as it goes, but it cannot 
go very far. For as Justice Stevens noted in dissent, the Supreme Court has in the 
past fifty years taken an expansive view of what constitutes a “seizure,” id. at 
632, and has written, for example, that a suspect “may not be detained even 
momentarily without reasonable, objective grounds for doing so,” id. at 640 
(emphasis in original). As even “momentar[y] detention” may constitute a 
seizure, we must be careful not to remove constitutional protections surrounding 
brief seizures even where suspects later flee. 
        
       The rules surrounding police investigations have become a veritable 
minefield for the unwary. The majority opinion further complicates and impairs 
the constitutional protections afforded to persons facing police questioning, and 
will increase uncertainty about protections applicable during the course of 
investigations. In so doing, the majority joins the wrong side of a deepening split 
between the circuits over this important issue. 
        
       Accordingly, I respectfully dissent. 




                                          5